Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 05/24/2021 for application number 16/534,641. Claims 1 and 10 have been amended. Claims 1-18 are pending.

Reason for Allowance
Claims 1-18 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Cartmell (US 20150312950 A1) 
Park et al. (US 20190289571 A1; hereinafter “Park”)
3GPP TS 29.274 V15.4.0 (hereinafter “NPL1)
Ryu et al. (US 20190037629 A1; hereinafter “Ryu”) 
Lindheimer et al. (US 20170318484 A1 hereinafter “Lindheimer”)
Park et al. (US 20180368205 A1 hereinafter “Park-2”)
Mochizuki et al. (US 20150245402 A1 hereinafter “Mochizuki”)
Hirose (US 20170262196 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane in case that a size of the downlink data from a packet gateway (PGW) is greater than a predetermined size
wherein whether the size of the downlink data from the PGW is greater than a predetermined size is identified by the SGW, and
wherein the information is set by the SGW, in case that the size of the downlink data from the PGW is greater than a predetermined size.”
In contrast, the closest prior art, Cartmell, discloses a downlink data transmission method of a mobility management entity (MME) in a wireless communication system, the method comprising: receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane ([0099] and Fig. 4; [0104] and Fig. 11C); transmitting an evolved-radio access bearer (E-RAB) setup request including a radio bearer between a terminal and a base station, and an S1 bearer on the user plane between the base station and the SGW to the base station based on the information ([0105]; [0106]); and transmitting.to the terminal, the downlink data through the E-RAB established according to the E-RAB setup request ([0106]). But Cartmell does not disclose (a) transmitting downlink data through an S11-U bearer on a control plane in a control plane optimization (CP Opt) mode; and (b) “receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane in case that a size of the downlink data from a packet gateway (PGW) is greater than a predetermined size, wherein whether the size of the downlink data from the PGW is greater than a predetermined size is identified by the SGW, and wherein the information is set by the 
However, Park discloses transmitting downlink data through an S11-U bearer on a control plane in a control plane optimization (CP Opt) mode ([0549]).
Furthermore, NPL1 discloses sending downlink data notification, from an SGW to an MME, through an S11-U bearer on a control plane in a control plane optimization (CP Opt) mode (Sec. 7.2.11); and receiving, from a serving gateway (SGW), an update bearer request for transmitting the downlink data over a user plane in the case of an overload condition (Sec. 7.2.15, P. 166, Lines 3-10; Table 7.2.15-1. P. 170). 
But, as argued persuasively by the applicant, according to NPL1, “If the PGW is in an overload condition and the PGW supports an overload condition feature, "PGW's Overload Control Information" is included in the Update Bearer Request. If an SGW that receives the information supports the overload condition feature, it is forwarded to the MME. Thus, NPL1 only discloses an overload condition of a PGW, but does not disclose detecting an overload condition at an SGW. In NPL1, when the SGW supports an overload condition feature, "PGW's Overload Control Information" provided from the PGW is forwarded from the SGW to an MME. Accordingly, NPL1 neither discloses nor suggests anything regarding the feature of identifying whether the size of downlink data from a PGW to be forwarded by an SGW to an MME exceeds a predefined size. Nor does it disclose anything regarding the feature that the SGW configures necessary information for transmitting downlink data from the PGW on a user plane and for transmitting the downlink data to the MME when the size of the downlink data exceeds a predefined size.”
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 10 mutatis mutandis.  Accordingly, claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471